DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 2/2/2022.
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection as necessitated by the amendment. Double Patenting Rejection 
Applicant requests that the double- patenting rejection be held in abeyance. Therefore the double patenting rejection has been maintained. 
Rejection Under 102  - Pless (U.S. 2007/0213783) 

Applicant has amended claim 1 to recite including, among other things, determining, via a controller circuit, a therapy parameter setting for the pain relief device based on the generated score, the therapy parameter setting including a stimulation energy fractionalization representing an amount of current, voltage, or energy applied to each of a plurality of electrodes. 
Applicant argues that Pless detects a pain-related event, produces a pain signature or score, and initiate pain therapy (Pless at [0101], [0125], and claims 46, 48, and 53) but Pless does not teach or suggest determining stimulation energy fractionalization representing an amount of current, voltage, or energy applied to each of a plurality of electrodes, based on the generated score, as required by current claim 1. 
Applicant’s arguments have been reviewed and the rejection under 35 U.S.C. 102 has been withdrawn. However, in view of the amendments and upon further search and consideration, the claims are now rejected under 35 U.S.C. 103 as discussed in the current office action below.
 Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







Claim 1, 3-6, 8, 9, 12, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pless (U.S. Patent Application Publication Number: US 2007/0213783 A1, hereinafter “Pless”) in view of Moffit et al (U.S. Patent Application Publication Number: US 2012/0046715 A1, hereinafter “Moffit’715).
Regarding claims 1, 12 and 18, Pless teaches a method, system and at least one non-transitory machine-readable medium including instructions that, when executed by a machine, cause the machine to perform operations for managing pain in a patient via a pain relief device (e.g. Abstract, Fig. 1-4, [0053]), comprising: 
sensing from the patient, via a sensor circuit (e.g. 420 Fig. 4), a signal indicative of patient brain activity (e.g. [0080],[0125], [0100] i.e. signals are detected from the thalamus); 
generating, via a processor circuit, a score representing brain activity in the presence of pain using the sensed signal (i.e. scores reflective of the pain e.g. [0101], [0125] claims 46, 48 and 53); 
determining, via a controller circuit, a therapy parameter setting for the pain relief device based on the generated score (e.g. [0083]-[0084] i.e.  therapy subsystem 424 provides parameters of a stimulation signal (e.g., frequency, duration, waveform)", [0150]-[0151] i.e. therapy controller 1212 allows different stimulation parameters to be selectively applied to the different electrodes 412-418, either sequentially or substantially simultaneously, [0151] i.e. therapy controller 1212 that controls a signal generator 1214 to generate electrical stimulation signals having desired characteristic...associated with the correct electrodes and facilitate application of proper voltage and current to the desired neurological tissue and therefore they teach providing different stimulation parameters to different electrodes).
and generating, via the controller circuit, a control signal to the pain relief device to initiate or adjust a pain therapy in accordance with the determined therapy parameter setting (i.e. responsive therapy by a therapy subsystem e.g. [0020],[0024],[0083], [0102].)
Pless does not specifically teach that the therapy parameter setting includes a stimulation energy fractionalization representing an amount of current, voltage, or energy applied to each of a plurality of electrodes. Moffit’715 teaches a deep brain stimulation system and method and teaches that it is well known to control the distribution of electrical current on neurostimulation leads (e.g. [0006]) by controlling the percentage of stimulation energy assigned to each electrode (i.e. fractionalized electrode configurations) and electrical pulse parameters, which define the pulse amplitude (measured in milliamps or volts depending on whether the IPG 14 supplies constant current or constant voltage to the electrode array 26), pulse duration (measured in microseconds), pulse rate (measured in pulses per second), and burst rate (measured as the stimulation on duration X and stimulation off duration Y) (e.g. [0046]-[0048]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the system and method and instructions in the non- transitory machine readable medium of Pless to include the teachings of Moffitt’715 of providing fractionalized energy for each of the electrodes in order to provide the predictable results of being able to provide a more optimized, effective and targeted stimulation therapy to the patient. 








Regarding claims 3, 4 and 6, Pless in view of Moffit’715 teaches the invention as claimed and Pless teaches the therapy parameter setting includes a neuromodulation field parameter for a neuromodulator, and the pain therapy includes a neuromodulation therapy (e.g. [0083], [0084], i.e. responsive electrical stimulation including parameters of a stimulation signal (e.g., frequency, duration, waveform) is provided by the therapy subsystem) wherein the neuromodulation field parameter includes one or more active electrodes or an electrode combination for delivering the neuromodulation therapy (e.g. [0150], [0151] i.e. therapy controller is coupled to an electrical stimulation signal generator and allows different stimulation parameters to be selectively applied to the different electrodes, either sequentially or substantially simultaneously and therefore they teach the neuromodulation field parameter includes stimulation energy or current fractionalization among electrodes and that the neuromodulation field parameter includes a stimulation waveform parameter.) 
Regarding claim 5, Pless in view of Moffit teaches the invention as claimed and Pless teaches the neuromodulation field parameter includes pulse amplitude, pulse width, or pulse rate (e.g. [0104]). 
Regarding claims 8 and 16, Pless in view of Moffit’715 teaches the invention as claimed and Pless teaches that the pain therapy includes optogenetic therapy (e.g. [0024], [0089] discusses optical stimulation as responsive therapy); or nerve block or injection (e.g. [0024] discusses drug delivery and [0187] teaches higher frequency sinusoidal or pulsatile stimulation may tend to simulate the effects of lesioning (but reversibly), more or less blocking the function of the target structure and therefore they teach nerve block).
Regarding claim 9, Pless in view of Moffit’715 teaches the invention as claimed and Pless teaches that the signal indicative of patient brain activity includes an electroencephalography (EEG) signal (e.g. [0080], [0100], [0125]).  
Regarding claim 13, Pless in view of Moffit’715 teaches the invention as claimed and Pless teaches a neuromodulator configured to deliver a neuromodulation therapy (e.g. [0083] i.e. therapy subsystem applies electrical stimulation or other therapies to neurological tissue)to alleviate pain in accordance with the determined therapy parameter setting that includes a neuromodulation field parameter (e.g. [0083], [0084], i.e. responsive electrical stimulation including parameters of a stimulation signal (e.g., frequency, duration, waveform) is provided by the therapy subsystem).  
Regarding claim 15, Pless in view of Moffit’715 teaches the invention as claimed and Pless teaches an implantable medical device with implantable sensors that are used to obtain electroencephalographic (EEG) signals (e.g. Fig. 2 [0100], 110 Fig. 3) and therefore they teach that the sensor circuit is configured to couple to one or more implantable sensors to sense the signal indicative of patient brain activity including an electroencephalography (EEG) signal or a brain-evoked electrical potential.  
Regarding claim 17, Pless in view of Moffit’715 teaches the invention as claimed and Pless teaches an implantable device (e.g. 110 Fig. 3) configured to generate the pain therapy; and an external system (e.g.  312, 324 Fig 3) communicatively coupled to the implantable device and configured to program the implantable device with the determined therapy parameter setting (e.g. [0065-[0068]).  
Regarding claim 19, Pless in view of Moffit’715 teaches the invention as claimed and Pless teaches determining a neuromodulation field parameter, and wherein the control signal is to initiate or adjust a neuromodulation therapy in accordance with the neuromodulation field parameter (e.g. [0083], [0084], i.e. responsive electrical stimulation including parameters of a stimulation signal (e.g., frequency, duration, waveform) is provided by the therapy subsystem, e.g. [0150], [0151] i.e. therapy controller is coupled to an electrical stimulation signal generator and allows different stimulation parameters to be selectively applied to the different electrodes, either sequentially or substantially simultaneously).  








Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pless (U.S. Patent Application Publication Number: US 2007/0213783 A1, hereinafter “Pless”) in view of Moffit et al (U.S. Patent Application Publication Number: US 2012/0046715 A1, hereinafter “Moffit’715) and further in view of Osorio (U.S.  Patent Application Publication Number: US 2014/0276549 A1, hereinafter “Osorio”).
Regarding claim 2, Pless in view of Moffit’715 teaches the invention as claimed and Pless teaches the pain analyzer circuit is further configured to generate the pain score (e.g. [0125] i.e. the signal can be used to compute an index or score using either linear or non-linear measurement schemes). They do not specifically teach that a composite pain score is generated using a combination of signal metrics corresponding to the one or more brain activity signal metrics. Osorio teaches generating a composite pain score using a combination of a plurality of signal metrics (e.g. [0094], [0108], [0109]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the teachings of Pless in view of Moffit’715 to sense from a plurality of brain regions and generate a composite pain score as taught by Osorio in order to provide the predictable results of providing a more reliable assessment of the pain for providing effective therapy.
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pless (U.S. Patent Application Publication Number: US 2007/0213783 A1, hereinafter “Pless”) in view of Moffit et al (U.S. Patent Application Publication Number: US 2012/0046715 A1, hereinafter “Moffit’715) and further in view of Moffit et al (U.S.  Patent Application Publication Number: US 2016/0082265 A1, hereinafter “Moffitt”) OR Roothans et al (U.S.  Patent Application Publication Number: US 2016/0144194 A1, hereinafter “Roothans”) OR Lee et al (U.S. Patent Application Publication Number: US 2015/0005842 A1, hereinafter “Lee”).
Regarding claim 7, 14 and 20, Pless in view of Moffit’715 teaches the invention as claimed except for generating, for a plurality of candidate neuromodulation field settings, respective scores representing brain activity in the presence of pain induced by therapy delivered in accordance with respective the plurality of candidate neuromodulation field settings, and wherein determining the therapy parameter setting includes selecting, from the plurality of candidate neuromodulation field settings, at least one neuromodulation field setting with a corresponding score less than scores of other candidate neuromodulation field settings different from the selected neuromodulation field setting.  Moffit teaches that it is well known to select electrodes based on feedback associated with the electrodes and determine stimulation energy for the electrodes based on the feedback (e.g. [0073], [0127]). Roothans is another teaching of selecting electrodes and determining stimulation energy for the electrodes based on feedback (e.g. [0098], [0103]). Lee is a third teaching of selecting electrodes based on feedback and determining the optimum electrode configuration and stimulation energy to be provided based on the feedback (e.g. [0083],[0098]-[0101]) and therefore they teach generating, for a plurality of candidate neuromodulation field settings, respective scores representing brain activity in the presence of pain induced by therapy delivered in accordance with respective the plurality of candidate neuromodulation field settings, and wherein determining the therapy parameter setting includes selecting, from the plurality of candidate neuromodulation field settings, at least one neuromodulation field setting with a corresponding score less than scores of other candidate neuromodulation field settings different from the selected neuromodulation field setting. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the system and method of Pless in view of Moffit’715 to include the teachings of Moffitt or Roothans or Lee in order to provide the predictable results of being able to provide a more effective therapy to the patient. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pless (U.S. Patent Application Publication Number: US 2007/0213783 A1, hereinafter “Pless”) in view of Moffit et al (U.S. Patent Application Publication Number: US 2012/0046715 A1, hereinafter “Moffit’715) and further in view of Becerra et al (U.S. Patent Application Publication Number: US 2002/0042563 A1, hereinafter “Becerra”).
Regarding claim 10, Pless in view of Moffit’715 teaches the invention as claimed and Pless further teaches that imaging techniques may be used to sense signals of patient brain activity (e.g. [0112]) but do not specifically teach that the signal indicative of patient brain activity includes a magnetoencephalography (MEG) signal.  Becerra teaches that it is well known to use magnetoencephalography (MEG) to measure brain activity (e.g. Abstract, [0004],[0015],[0083]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the teachings of Pless in view of Moffit’715 and measure the brain activity using non- invasive techniques such as MEG in order to provide the predictable results of being able to obtaining timing as well as spatial information about the brain activity for a better analysis of the brain signals.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pless (U.S. Patent Application Publication Number: US 2007/0213783 A1, hereinafter “Pless”) in view of Moffit et al (U.S. Patent Application Publication Number: US 2012/0046715 A1, hereinafter “Moffit’715) and further in view of Simon (U.S. Patent Application Publication Number: US 2002/0150545 A1, hereinafter “Simon”).
Regarding claim 11, Pless in view of Moffit’715 teaches the invention as claimed and Pless teaches that the sensed signals may be evoked responses (e.g. [0012]) but do not specifically teach that the signal indicative of patient brain activity being an evoked electrical potential sensed from patient scalp and skin over sensory nerves.  Simon teaches that it is well known to obtain evoked scalp EEG responses to monitor brain function (e.g. [0152]) in disease progression in diseases such as pain disorders (e.g. [0073]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the teachings of Pless in view of Moffit’715 and also measure the brain activity using non- invasive techniques such as evoked scalp EEG responses as taught by Simon in order to provide the predictable results of obtaining additional data for a more accurate determination of the brain state.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.






















Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10675469 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a method and a system for managing pain in a patient via a pain relief device, the method comprising: sensing from the patient, via a sensor circuit, a signal indicative of patient brain activity; generating, via a processor circuit, a score representing brain activity in the presence of pain using the sensed signal; determining, via a controller circuit, a therapy parameter setting for the pain relief device based on the generated score, the therapy parameter setting including a stimulation energy fractionalization representing an amount of current, voltage or energy applied to each of a plurality of electrodes; and generating, via the controller circuit, a control signal to the pain relief device to initiate or adjust a pain therapy in accordance with the determined therapy parameter setting which is similar to the claims of U.S. Patent No. US 10675469 B2 which are also directed to a system and method for managing pain of a patient using an implantable neuromodulator device (IND), the method comprising: sensing at least one physiological signal from the patient via a sensor circuit, the at least one physiological signal indicative of patient brain activity;  generating, from each of the sensed at least one physiological signal indicative of the patient brain activity, one or more signal metrics indicative of strength or a pattern of brain electromagnetic activity associated with pain; generating, for each of a plurality of candidate electrodes, a pain score based on the generated one or more signal metrics;  selecting, from the plurality of candidate electrodes, one or more active electrodes based on the pain scores;  and outputting the pain scores to a user. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rezai et al (U.S. Patent Application Publication Number: US 2005/0010262 A1, hereinafter “Rezai”) teaches treating chronic pain by applying electrical stimulation using a deep brain stimulation device comprising leads and sensors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792